COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


SNYDERGENERAL CORPORATION
AND
TRANSPORTATION INSURANCE COMPANY
                                              MEMORANDUM OPINION *
v.   Record No. 2167-95-3                         PER CURIAM
                                                MARCH 19, 1996
GERALD W. JOHNSON


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (J. Brian Jackson; Patricia C. Karppi;
            McGuire, Woods, Battle & Boothe, on brief),
            for appellants.

            (George L. Townsend; Chandler, Franklin &
            O'Bryan, on brief), for appellee.



     Syndergeneral Corporation and its insurer contend that the

Workers' Compensation Commission erred in finding that Gerald W.

Johnson's bilateral tendinitis and lateral and medial humeral

epicondylitis qualify as compensable occupational diseases within

the meaning of "disease" under the Workers' Compensation Act

("the Act").
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, we reverse the commission's decision.



                                                     Reversed.




                           2